 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 1 of 13 Page ID #:422



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8

 9                            CENTRAL DISTRICT OF CALIFORNIA
10     LITTLE ORBIT LLC, a California Limited )      Case No.: 8:20-cv-00089-DOC-JDE
11     Liability Company,                     )
                                              )      Judge:        Hon. David O. Carter
12                   Plaintiff,               )
              vs.                             )
13
                                              )      STIPULATED PROTECTIVE
14     DESCENDENT STUDIOS INC., a Texas )            ORDER
       corporation, and ERIC PETERSON, an     )
15     individual,                            )
16                                            )
                     Defendants.              )
17     ___________________________________ )
       DESCENDENT STUDIOS INC., a Texas )
18
       corporation,                           )
19                                            )
                     Counterclaimant,         )
20                                            )
21            vs.                             )
                                              )
22     LITTLE ORBIT LLC, a California Limited )
       Liability Company,                     )
23
                                              )
24                   Counter Defendant.       )
       ___________________________________ )
25

26          Pursuant to the Parties’ Stipulation (Dkt. 44) and for good cause shown therein, the Court
27   finds and orders as follows.
28

                                                    1
                                                                              STIPULATED PROTECTIVE ORDER
                                                                         CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 2 of 13 Page ID #:423



 1          I.     PURPOSES AND LIMITATIONS
 2          A.     Discovery in this action is likely to involve production of confidential, proprietary,
 3   or private information for which special protection from public disclosure and from use for any
 4   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
 5   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
 7   discovery and that the protection it affords from public disclosure and use extends only to the
 8   limited information or items that are entitled to confidential treatment under the applicable legal
 9   principles. The parties further acknowledge, as set forth in Section XIII(C), below, that this
10   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil
11   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
12   applied when a party seeks permission from the Court to file material under seal.
13          II.    GOOD CAUSE STATEMENT
14          This action is likely to involve disclosure of trade secrets, customer and pricing lists and
15   other valuable research, development, commercial, financial, technical and/or proprietary
16   information for which special protection from public disclosure and from use for any purpose
17   other than prosecution of this action is warranted. Such confidential and proprietary materials and
18   information consist of, among other things, confidential business or financial information,
19   information regarding confidential business practices, or other confidential research,
20   development, or commercial information (including information implicating privacy rights of
21   third parties), information otherwise generally unavailable to the public, or which may be
22   privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
23   decisions, or common law. Accordingly, to expedite the flow of information, to facilitate the
24   prompt resolution of disputes over confidentiality of discovery materials, to adequately protect
25   information the parties are entitled to keep confidential, to ensure that the parties are permitted
26   reasonable necessary uses of such material in preparation for and in the conduct of trial, to address
27   their handling at the end of the litigation, and serve the ends of justice, a protective order for such
28   information is justified in this matter. It is the intent of the parties that information will not be

                                                       2
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 3 of 13 Page ID #:424



 1   designated as confidential for tactical reasons and that nothing be so designated without a good
 2   faith belief that it has been maintained in a confidential, non-public manner, and there is good
 3   cause why it should not be part of the public record of this case.
 4             III.   DEFINITIONS
 5             A.     Action: This pending federal law suit.
 6             B.     Challenging Party:    A Party or Non-Party that challenges the designation of
 7   information or items under this Order.
 8             C.     “CONFIDENTIAL” Information or Items: Information (regardless of how it is
 9   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
10   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
11             D.     Counsel: Outside Counsel of Record and House Counsel (as well as their support
12   staff).
13             E.     Designating Party: A Party or Non-Party that designates information or items that
14   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
15             F.     Disclosure or Discovery Material: All items or information, regardless of the
16   medium or manner in which it is generated, stored, or maintained (including, among other things,
17   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
18   responses to discovery in this matter.
19             G.     Expert: A person with specialized knowledge or experience in a matter pertinent to
20   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
21   consultant in this Action.
22             H.     House Counsel: Attorneys who are employees of a party to this Action. House
23   Counsel does not include Outside Counsel of Record or any other outside counsel.
24             I.     Non-Party: Any natural person, partnership, corporation, association, or other legal
25   entity not named as a Party to this action.
26             J.     Outside Counsel of Record: Attorneys who are not employees of a party to this
27   Action but are retained to represent or advise a party to this Action and have appeared in this
28

                                                        3
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 4 of 13 Page ID #:425



 1   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
 2   that party, and includes support staff.
 3          K.     Party: Any party to this Action, including all of its officers, directors, employees,
 4   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 5          L.     Producing Party: A Party or Non-Party that produces Disclosure or Discovery
 6   Material in this Action.
 7          M.     Professional Vendors: Persons or entities that provide litigation support services
 8   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 9   organizing, storing, or retrieving data in any form or medium) and their employees and
10   subcontractors.
11          N.     Protected Material: Any Disclosure or Discovery Material that is designated as
12   “CONFIDENTIAL.”
13          O.     Receiving Party: A Party that receives Disclosure or Discovery Material from a
14   Producing Party.
15          IV.    SCOPE
16          A.     The protections conferred by this Stipulation and Order cover not only Protected
17   Material (as defined above), but also (1) any information copied or extracted from Protected
18   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
19   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected
20   Material.
21          B.     Any use of Protected Material at trial shall be governed by the orders of the trial
22   judge. This Order does not govern the use of Protected Material at trial.
23          V.     DURATION
24          Even after final disposition of this litigation, the confidentiality obligations imposed by this
25   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
26   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
27   and defenses in this Action, with or without prejudice; and (2) final judgment herein after the
28   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                       4
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 5 of 13 Page ID #:426



 1   including the time limits for filing any motions or applications for extension of time pursuant to
 2   applicable law.
 3          VI.    DESIGNATING PROTECTED MATERIAL
 4                 A.     Exercise of Restraint and Care in Designating Material for Protection
 5          1.     Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that qualifies under the
 7   appropriate standards. The Designating Party must designate for protection only those parts of
 8   material, documents, items, or oral or written communications that qualify so that other portions
 9   of the material, documents, items, or communications for which protection is not warranted are
10   not swept unjustifiably within the ambit of this Order.
11          2.     Mass, indiscriminate, or routinized designations are prohibited. Designations that
12   are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
13   unnecessarily encumber the case development process or to impose unnecessary expenses and
14   burdens on other parties) may expose the Designating Party to sanctions.
15          3.     If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must promptly
17   notify all other Parties that it is withdrawing the inapplicable designation.
18          B.     Manner and Timing of Designations
19          1.     Except as otherwise provided in this Order (see, e.g., Section B(2)(b) below), or as
20   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or produced.
22          2.     Designation in conformity with this Order requires the following:
23          a.     For information in documentary form (e.g., paper or electronic documents, but
24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
25   affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
26   each page that contains protected material. If only a portion or portions of the material on a page
27   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
28   (e.g., by making appropriate markings in the margins).

                                                       5
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 6 of 13 Page ID #:427



 1            b.     A Party or Non-Party that makes original documents available for inspection need
 2   not designate them for protection until after the inspecting Party has indicated which documents
 3   it would like copied and produced. During the inspection and before the designation, all of the
 4   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
 5   Party has identified the documents it wants copied and produced, the Producing Party must
 6   determine which documents, or portions thereof, qualify for protection under this Order. Then,
 7   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
 8   legend” to each page that contains Protected Material. If only a portion or portions of the material
 9   on a page qualifies for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins).
11            c.     For testimony given in depositions, that the Designating Party may identify the
12   Disclosure or Discovery Material on the record, before the close of the deposition all protected
13   testimony, or within thirty (30) days of receiving the transcript.
14            d.     For information produced in form other than document and for any other tangible
15   items, that the Producing Party affix in a prominent place on the exterior of the container or
16   containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion or
17   portions of the information warrants protection, the Producing Party, to the extent practicable,
18   shall identify the protected portion(s).
19            C.     Inadvertent Failure to Designate
20            1.     If timely corrected, an inadvertent failure to designate qualified information or items
21   does not, standing alone, waive the Designating Party’s right to secure protection under this Order
22   for such material. Upon timely correction of a designation, the Receiving Party must make
23   reasonable efforts to assure that the material is treated in accordance with the provisions of this
24   Order.
25            VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
26                   A.     Timing of Challenges
27            1.     Any party or Non-Party may challenge a designation of confidentiality at any time
28   that is consistent with the Court’s Scheduling Order.

                                                        6
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 7 of 13 Page ID #:428



 1            B.     Meet and Confer
 2            1.     The Challenging Party shall initiate the dispute resolution process under Local Rule
 3   37.1 et seq.
 4            2.     The burden of persuasion in any such challenge proceeding shall be on the
 5   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
 6   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
 7   to sanctions.        Unless the Designating Party has waived or withdrawn the confidentiality
 8   designation, all parties shall continue to afford the material in question the level of protection to
 9   which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
10            VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
11                   A.       Basic Principles
12            1.     A Receiving Party may use Protected Material that is disclosed or produced by
13   another Party or by a Non-Party in connection with this Action only for prosecuting, defending,
14   or attempting to settle this Action. Such Protected Material may be disclosed only to the
15   categories of persons and under the conditions described in this Order. When the Action has been
16   terminated, a Receiving Party must comply with the provisions of Section XIV below.
17            2.     Protected Material must be stored and maintained by a Receiving Party at a location
18   and in a secure manner that ensures that access is limited to the persons authorized under this
19   Order.
20            B.     Disclosure of “CONFIDENTIAL” Information or Items
21            1.     Unless otherwise ordered by the Court or permitted in writing by the Designating
22   Party, a Receiving Party may disclose any information or item designated “CONFIDENTIAL”
23   only to:
24                   a.       The Receiving Party’s Outside Counsel of Record in this Action, as well as
25            employees of said Outside Counsel of Record to whom it is reasonably necessary to
26            disclose the information for this Action;
27                   b.       The officers, directors, and employees (including House Counsel) of the
28            Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                          7
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 8 of 13 Page ID #:429



 1                c.     Experts (as defined in this Order) of the Receiving Party to whom disclosure
 2         is reasonably necessary for this Action and who have signed the “Acknowledgment and
 3         Agreement to Be Bound” (Exhibit A);
 4                d.     The Court and its personnel;
 5                e.     Court reporters and their staff;
 6                f.     Professional jury or trial consultants, mock jurors, and Professional Vendors
 7         to whom disclosure is reasonably necessary or this Action and who have signed the
 8         “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
 9                g.     The author or recipient of a document containing the information or a
10         custodian or other person who otherwise possessed or knew the information;
11                h.     During their depositions, witnesses, and attorneys for witnesses, in the
12         Action to whom disclosure is reasonably necessary provided: (i) the deposing party
13         requests that the witness sign the “Acknowledgment and Agreement to Be Bound;” and
14         (ii) they will not be permitted to keep any confidential information unless they sign the
15         “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by the
16         Designating Party or ordered by the Court. Pages of transcribed deposition testimony or
17         exhibits to depositions that reveal Protected Material may be separately bound by the court
18         reporter and may not be disclosed to anyone except as permitted under this Stipulated
19         Protective Order; and
20                i.     Any mediator or settlement officer, and their supporting personnel, mutually
21         agreed upon by any of the parties engaged in settlement discussions.
22         IX.    PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
23         IN OTHER LITIGATION
24         A.     If a Party is served with a subpoena or a court order issued in other litigation that
25   compels disclosure of any information or items designated in this Action as “CONFIDENTIAL,”
26   that Party must:
27         1.     Promptly notify in writing the Designating Party. Such notification shall include a
28   copy of the subpoena or court order;

                                                     8
                                                                               STIPULATED PROTECTIVE ORDER
                                                                          CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 9 of 13 Page ID #:430



 1          2.     Promptly notify in writing the party who caused the subpoena or order to issue in
 2   the other litigation that some or all of the material covered by the subpoena or order is subject to
 3   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
 4   and
 5          3.     Cooperate with respect to all reasonable procedures sought to be pursued by the
 6   Designating Party whose Protected Material may be affected.
 7          B.     If the Designating Party timely seeks a protective order, the Party served with the
 8   subpoena or court order shall not produce any information designated in this action as
 9   “CONFIDENTIAL” before a determination by the Court from which the subpoena or order
10   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
11   shall bear the burden and expense of seeking protection in that court of its confidential material
12   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
13   Party in this Action to disobey a lawful directive from another court.
14          X.     A    NON-PARTY’S         PROTECTED          MATERIAL             SOUGHT            TO       BE
15          PRODUCED IN THIS LITIGATION
16          A.     The terms of this Order are applicable to information produced by a Non-Party in
17   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties
18   in connection with this litigation is protected by the remedies and relief provided by this Order.
19   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
20   additional protections.
21          B.     In the event that a Party is required, by a valid discovery request, to produce a Non-
22   Party’s confidential information in its possession, and the Party is subject to an agreement with
23   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
24          1.     Promptly notify in writing the Requesting Party and the Non-Party that some or all
25   of the information requested is subject to a confidentiality agreement with a Non-Party;
26          2.     Promptly provide the Non-Party with a copy of the Stipulated Protective Order in
27   this Action, the relevant discovery request(s), and a reasonably specific description of the
28   information requested; and

                                                      9
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 10 of 13 Page ID #:431



 1          3.     Make the information requested available for inspection by the Non-Party, if
 2   requested.
 3          C.     If the Non-Party fails to seek a protective order from this court within 14 days of
 4   receiving the notice and accompanying information, the Receiving Party may produce the Non-
 5   Party’s confidential information responsive to the discovery request. If the Non-Party timely
 6   seeks a protective order, the Receiving Party shall not produce any information in its possession
 7   or control that is subject to the confidentiality agreement with the Non-Party before a
 8   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
 9   burden and expense of seeking protection in this court of its Protected Material.
10          XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11          A.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this Stipulated
13   Protective Order, the Receiving Party must immediately (1) notify in writing the Designating
14   Party of the unauthorized disclosures, (2) use its best efforts to retrieve all unauthorized copies of
15   the Protected Material, (3) inform the person or persons to whom unauthorized disclosures were
16   made of all the terms of this Order, and (4) request such person or persons to execute the
17   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit A.
18          XII.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19          PROTECTED MATERIAL
20          When a Producing Party gives notice to Receiving Parties that certain inadvertently
21   produced material is subject to a claim of privilege or other protection, the obligations of the
22   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
23   provision is not intended to modify whatever procedure may be established in an e-discovery
24   order that provides for production without prior privilege review. Pursuant to Federal Rule of
25   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
26   communication or information covered by the attorney-client privilege or work product
27   protection, the parties may incorporate their agreement in the Stipulated Protective Order
28   submitted to the Court.

                                                      10
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 11 of 13 Page ID #:432



 1          XIII. MISCELLANEOUS
 2          A.     Right to Further Relief
 3          Nothing in this Order abridges the right of any person to seek its         modification by the
 4   Court in the future.
 5          B.     Right to Assert Other Objections
 6          By stipulating to the entry of this Protective Order, no Party waives any right it otherwise
 7   would have to object to disclosing or producing any information or item on any ground not
 8   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to object on
 9   any ground to use in evidence of any of the material covered by this Protective Order.
10          C.     Filing Protected Material
11          A Party that seeks to file under seal any Protected Material must comply with Civil Local
12   Rule 79-5. Protected Material may only be filed under seal pursuant to a court order authorizing
13   the sealing of the specific Protected Material at issue. If a Party's request to file Protected Material
14   under seal is denied by the Court, then the Receiving Party may file the information in the public
15   record unless otherwise instructed by the Court.
16          XIV. FINAL DISPOSITION
17          A.     After the final disposition of this Action, as defined in Section V, within sixty (60)
18   days of a written request by the Designating Party, each Receiving Party must return all Protected
19   Material to the Producing Party or destroy such material. As used in this subdivision, “all
20   Protected Material” includes all copies, abstracts, compilations, summaries, and any other format
21   reproducing or capturing any of the Protected Material. Whether the Protected Material is
22   returned or destroyed, the Receiving Party must submit a written certification to the Producing
23   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that
24   (1) identifies (by category, where appropriate) all the Protected Material that was returned or
25   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
26   compilations, summaries or any other format reproducing or capturing any of the Protected
27   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
28   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                       11
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 12 of 13 Page ID #:433



 1   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 2   consultant and expert work product, even if such materials contain Protected Material. Any such
 3   archival copies that contain or constitute Protected Material remain subject to this Protective Order
 4   as set forth in Section V.
 5          B.     Any violation of this Order may be punished by any and all appropriate measures
 6   including, without limitation, contempt proceedings and/or monetary sanctions.
 7

 8          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10

11   Dated: October 14, 2020
                                                       JOHN D. EARLY
12                                                     United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      12
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 45 Filed 10/14/20 Page 13 of 13 Page ID #:434



 1                                                  EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4                  I,                                  [print or type full name], of
 5                  [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issue by the United States District
 7   Court for the Central District of California on October 14, 2020 in Little Orbit LLC vs. Descendent
 8   Studios, Inc., et al, United Stated District Court for the Central District of California, Case No.:
 9   8:20-cv-00089-DOC-JDE. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this Order.
14                  I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this action. I
17   hereby appoint                                     [print or type full name] of
18                  [print or type full address and telephone number] as my California agent for service
19   of process in connection with this action or any proceedings related to enforcement of this
20   Stipulated Protective Order.
21          Date:
22          City and State where sworn and signed:
23          Printed Name:
24          Signature:
25

26

27

28

                                                      13
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
